ALLOWANCE
Notice of Pre-AIA  or AIA  Status
This action is in response to the application filed 17 April 2020 which is a continuation in part of application 15/299,923 filed 21 October 2016 which claims priority to PRO 62/355,024 filed 27 June 2016.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
The application has been amended as agreed to by applicants representative during the interview conducted 14 July 2021, claims 2-22 are amended and claim 27 is cancelled as follows: 
Claims 2-17: “An unmanned aerial vehicle (UAV) system…” is amended to “The UAV system…”
Claim 18: A method of managing a plurality of unmanned aerial vehicle (UAV) landing and take-off locations, at least some of the locations being spaced apart whereby one location can serve as a departure location and another location can serve as a destination location, the method comprising the steps of: 
providing, for each location, an enclosure defined by a barrier to personnel, the enclosure including at least one zone for landing and take-off of a UAV and accessible by a UAV; 
providing, for each location, an opening in the barrier to permit personnel to enter the enclosure and a closure for closing the opening; 
providing, for each location, a remotely actuatable lock for the closure; 
actuating the lock for each location, to permit opening of the closure thereof, thereby to enable users to enter that enclosure; and 
providing charging for one or more UAVs in at least one location, and monitoring the charge of the corresponding UAV.
Claim 19 line 2: “…communications unit 
Claims 19-22 line 1: “The method of claim…” is amended to “The method as claimed in claim…”
Claim 27 (cancelled)
Allowable Subject Matter
Claims 1-26 are allowed.

Regarding Claim 1, the prior art of record fails to disclose or teach “UAV landing, UAV loading, and UAV take-off, that is accessible by a UAV; a control and communication unit for controlling access to each UAV zone; for each zone, a barrier around the zone to enclose that zone and to control entry into that zone by users, an opening in the barrier to permit personnel to enter into that zone, a closure for the opening, and at least one remotely operable lock for the closure; and for each zone, a communications module operable to control the lock for that zone to govern access to and entry into that zone by users; a flight management system separate from the plurality of zones and in communication with the control and communication unit and with each communications module, and responsive to requests by users to allow access to a selected UAV zone by opening the lock associated with the closure for that UAV zone; and at least some of the UAV zones are charging zones that include at least one charging cable for charging a battery of a UAV” in combination with the rest of the limitations in the claim.  This limitation, in the apparatus as claimed in claim 1 is neither anticipated nor made obvious by the prior art of record.  Claims 2-17 depend from claim 1 and are therefore also found allowable.
Regarding Claim 18, the prior art of record fails to disclose or teach “providing, for each location, an enclosure defined by a barrier to personnel, the enclosure including at least one zone for landing and take-off of a UAV and accessible by a UAV; providing, for each location, an opening in the barrier to permit personnel to enter the enclosure and a closure for closing the opening; providing, for each location, a remotely actuatable lock for the closure; actuating the lock for each location, to permit opening of the closure thereof, thereby to enable users to enter that enclosure; and providing charging for one or more UAVs in at least one location, and monitoring the charge of the corresponding UAV” in combination with the rest of the limitations in the claim.  This limitation, in the method as claimed in claim 18 is neither anticipated nor made obvious by the prior art of record.  Claims 19-26 depend from claim 18 and are therefore also found allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303) 297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TYE WILLIAM ABELL/Examiner, Art Unit 3644                                                                                                                                                                                                        
	
/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        7/16/2021